Order entered July 22, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00912-CR

                 AUSTON BRYCE ARMSTRONG, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 86th Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 20-00259-86-F

                                    ORDER

      Before the Court is the State’s July 16, 2021 unopposed second motion for

an extension of time to file its brief. We GRANT the motion and ORDER the

State’s brief due on August 18, 2021.


                                              /s/   LANA MYERS
                                                    JUSTICE